          Case 1:18-cv-02712-KBJ Document 23 Filed 11/27/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
ROBYN L. GRITZ,                           )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 ) Civil Action No. 18-2712 (KBJ)
                                          )
WILLIAM P. BARR, in his official capacity )
as Attorney General of the United States, )
                                          )
              Defendant.                  )
______________________________________ )

       DEFENDANT’S CONSENT MOTION FOR AN EXTENSION OF TIME TO
            FILE REPLY IN FURTHER SUPPORT OF DEFENDANT’S
                      PARTIAL MOTION TO DISMISS

       Defendant William P. Barr, Attorney General of the United States, through undersigned

counsel, respectfully moves the Court for an extension of time to file Defendant’s reply in further

support of Defendant’s partial motion to dismiss, see ECF No. 19, from December 2, 2019, until

December 20, 2019. This is Defendant’s first request for an extension of time with respect to

this deadline and third request for an extension in this matter. Pursuant to Local Civil Rule 7(m),

undersigned counsel has consulted with counsel for Plaintiff and Plaintiff consented to the relief

requested.

       Good cause exists for granting Defendant’s motion. Plaintiff’s opposition was filed on

November 25, 2019. Accordingly, pursuant to Local Civil Rule 7(d), Defendant’s reply is due

on December 2, 2019. Due to the Thanksgiving holiday, undersigned counsel for Defendant and

counsel for the Federal Bureau of Investigation (“FBI”) will be out of the office beginning on

November 28, 2019, and will not return until December 2, 2019. Accordingly, Defendant

requires a reasonable amount of additional time to prepare its reply brief and to respond to the

arguments advanced in Plaintiff’s opposition. Moreover, undersigned counsel is currently
          Case 1:18-cv-02712-KBJ Document 23 Filed 11/27/19 Page 2 of 3



handling a full docket of active cases with numerous other filing deadlines (i.e., more than 20)

occurring during the first three weeks of December 2019, including several dispositive motions

and substantive briefs. Because of the demands from undersigned’s many other cases, additional

time is necessary and would be beneficial for the preparation of Defendant’s reply brief.

       A proposed order is attached.



       Dated: November 27, 2019              Respectfully submitted,


                                             JESSIE K. LIU, D.C. Bar # 472845
                                             United States Attorney

                                             DANIEL VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                             /s/ Christopher C. Hair
                                             CHRISTOPHER C. HAIR, PA Bar # 306656
                                             Assistant United States Attorney
                                             Civil Division
                                             United States Attorney’s Office
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Telephone: (202) 252-2541
                                             Email: christopher.hair@usdoj.gov

                                             Counsel for Defendant




                                                 2
         Case 1:18-cv-02712-KBJ Document 23 Filed 11/27/19 Page 3 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
ROBYN L. GRITZ,                           )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 ) Civil Action No. 18-2712 (KBJ)
                                          )
WILLIAM P. BARR, in his official capacity )
as Attorney General of the United States, )
                                          )
              Defendant.                  )
______________________________________ )

                                   [PROPOSED] ORDER

       Upon consideration of Defendant’s motion for an extension of time, it is ORDERED that

the Motion is granted; it is FURTHER ORDERED that Defendant’s reply in further support of

Defendant’s partial motion to dismiss is due by December 20, 2019.

SO ORDERED.




___________                                       ________________________________
Date                                              Hon. Kentanji Brown Jackson
                                                  UNITED STATES DISTRICT JUDGE
